 

Exhibit 10.4

 

FINAL FORM

FORM OF NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of [●], by the undersigned (“Seller”) in favor of and
for the benefit of MTech Acquisition Holdings Inc., a Delaware corporation which
will be known after the consummation of the transactions contemplated by the
Merger Agreement (as defined below) (the “Closing”) as “[__________]” (together
with its successors, “Pubco”), MJ Freeway LLC, a Colorado limited liability
company (together with its successors, including the Company Surviving
Subsidiary (as defined in the Merger Agreement, the “Company”), and each of
Pubco’s and the Company’s present and future Affiliates, successors and direct
and indirect Subsidiaries (including Purchaser) (collectively with Pubco and the
Company, the “Covered Parties”). Any capitalized term used, but not defined in
this Agreement will have the meaning ascribed to such term in the Merger
Agreement.

 

WHEREAS, Pubco and the Company are parties to that certain that Agreement and
Plan of Merger, dated as of October 10, 2018 (as amended from time to time in
accordance with the terms thereof, the “Merger Agreement”), by and among (i)
MTech Acquisition Corp., a Delaware corporation and, prior to giving effect to
the Closing, the parent entity of Pubco (together with its successors, including
the Purchaser Surviving Subsidiary, “Purchaser”), (ii) Pubco, (iii) MTech
Purchaser Merger Sub Inc., a Delaware corporation and a wholly-owned subsidiary
of Pubco (“Purchaser Merger Sub”), (iv) MTech Company Merger Sub LLC, a Colorado
limited liability company and a wholly-owned subsidiary of Pubco (“Company
Merger Sub” and together with Pubco, Purchaser and Purchaser Merger Sub, the
“Purchaser Parties”), (v) MTech Sponsor LLC, a Florida limited liability
company, in the capacity as the Purchaser Representative thereunder (including
any successor Purchaser Representative appointed in accordance therewith, the
“Purchaser Representative”), (vi) the Company and (vii) Harold Handelsman, in
the capacity as Seller Representative thereunder, pursuant to which, subject to
the terms and conditions thereof, among other matters, (a) Purchaser Merger Sub
will merge with and into Purchaser, with Purchaser continuing as the surviving
entity (the “Purchaser Merger”), and with security holders of Purchaser
receiving substantially equivalent securities of Pubco, and (b) Company Merger
Sub will merge with and into the Company, with the Company continuing as the
surviving entity (the “Company Merger”, and together with the Purchaser Merger,
the “Mergers” and, collectively with the other transactions contemplated by the
Merger Agreement, the “Transactions”), and with equity holders of the Company,
including Seller, receiving shares of common stock of Pubco, and as a result of
which Mergers, among other matters, Purchaser and the Company will become
wholly-owned subsidiaries of Pubco and Pubco will become a publicly traded
company, all upon the terms and subject to the conditions set forth in the
Merger Agreement and in accordance with the applicable provisions of the DGCL
and the Colorado Act;

 

WHEREAS, the Company (and after the Closing, Pubco), directly and indirectly
through its Subsidiaries, creates and sells software, consulting and data
solutions for cannabis businesses, including cultivation management, point of
sale, patient management and inventory tracking systems (the “Business”);

 

WHEREAS, in connection with, and as a condition to the Closing and to enable the
Purchaser Parties and the Company to secure more fully the benefits of the
Transactions, including the protection and maintenance of the goodwill and
confidential information of the Company and its Subsidiaries and the other
Covered Parties, the Purchaser Parties and the Company have required that Seller
enter into this Agreement;

 

WHEREAS, Seller is entering into this Agreement in order to induce the Purchaser
Parties and the Company to consummate the Transactions, pursuant to which Seller
will directly or indirectly receive a material benefit; and

 

 

 

 

WHEREAS, Seller, as a former and/or current member, manager, officer and/or
employee of the Company and/or its Subsidiaries, has contributed to the value of
the Company and its Subsidiaries and has obtained extensive and valuable
knowledge and confidential information concerning the business of the Company
and its Subsidiaries.

 

NOW, THEREFORE, in order to induce the Purchaser Parties and the Company to
consummate the Transactions, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Seller hereby agrees as
follows:

 

1.Restriction on Competition.

 

(a)          Restriction. Seller hereby agrees that during the period from the
Closing until the four (4) year anniversary of the Closing (the “Restricted
Period”), Seller will not, and will cause its Affiliates not to, without the
prior written consent of Pubco (which may be withheld in its sole discretion),
anywhere within the United States, Australia, Canada, Chile, Columbia, Denmark,
New Zealand, South Africa, Spain, Switzerland, Uraguay or in any other markets
in which the Covered Parties are engaged, or are actively contemplating to
become engaged, in the Business as of the Closing or during the Restricted
Period (the “Territory”), directly or indirectly engage in the Business (other
than through a Covered Party) or own, manage, finance or control, or participate
in the ownership, management, financing or control of, or become engaged or
serve as an officer, director, member, partner, employee, agent, consultant,
advisor or representative of, a business or entity (other than a Covered Party)
that engages in the Business (a “Competitor”). Notwithstanding the foregoing,
Seller and its Affiliates may own passive investments of not more than three
percent (3%) beneficially ownership of any class of outstanding equity interests
in a Competitor that is publicly traded, so long as Seller and its Affiliates
and their respective equity holders, directors, officers, managers and employees
who were involved with the business of any of the Covered Parties are not
involved in the management or control of such Competitor (“Permitted
Ownership”).

 

(b)          Acknowledgment. Seller acknowledges and agrees, based upon the
advice of legal counsel and/or Seller’s own education, experience and training,
that (i) Seller possesses knowledge of confidential information of the Covered
Parties and the Business, (ii) Seller’s execution of this Agreement is a
material inducement to the Purchaser Parties and the Company to consummate the
Transactions and to realize the goodwill of the Company and its Subsidiaries,
for which Seller and/or its Affiliates will receive a substantial direct or
indirect financial benefit, and that the Purchaser Parties and the Company would
not have consummated the Transactions but for Seller’s agreements set forth in
this Agreement; (iii) it would impair the goodwill of the Covered Parties and
reduce the value of the assets of the Covered Parties and cause serious and
irreparable injury if Seller and/or its Affiliates were to use their ability and
knowledge by engaging in the Business in competition with a Covered Party,
and/or to otherwise breach the obligations contained herein and that the Covered
Parties would not have an adequate remedy at law because of the unique nature of
the Business, (iv) Seller and its Affiliates have no intention of engaging in
the Business (other than through the Covered Parties) during the Restricted
Period other than through Permitted Ownership, (v) the relevant public policy
aspects of restrictive covenants, covenants not to compete and non-solicitation
provisions have been discussed, and every effort has been made to limit the
restrictions placed upon Seller to those that are reasonable and necessary to
protect the Covered Parties’ legitimate interests, (vi) the Covered Parties
conduct and intend to conduct the Business everywhere in the Territory (subject
to applicable legal limitations) and compete with other businesses that are or
could be located in any part of the Territory (subject to applicable legal
limitations), (vii) the foregoing restrictions on competition are fair and
reasonable in type of prohibited activity, geographic area covered, scope and
duration, (viii) the provisions of this Agreement will not prevent Seller from
earning a livelihood, (ix) the consideration provided to Seller under this
Agreement and the Merger Agreement is not illusory, and (x) such provisions do
not impose a greater restraint than is necessary to protect the goodwill or
other business interests of the Covered Parties.

 

 2 

 

 

2.No Solicitation; No Disparagement.

 

(a)          No Solicitation of Employees and Consultants. Seller agrees that,
during the Restricted Period, Seller will not, and will not permit its
Affiliates to, without the prior written consent of Pubco (which may be withheld
in its sole discretion), either on its own behalf or on behalf of any other
Person (other than, if applicable, a Covered Party in the performance of its
duties on behalf of the Covered Parties), directly or indirectly: (i) hire or
engage as an employee, independent contractor, consultant or otherwise any
Covered Personnel (as defined below); (ii) solicit, induce, encourage or
otherwise knowingly cause (or attempt to do any of the foregoing) any Covered
Personnel to leave the service (whether as an employee, consultant or
independent contractor) of any Covered Party; or (iii) in any way interfere with
or attempt to interfere with the relationship between any Covered Personnel and
any Covered Party; provided, however, Seller and its Affiliates will not be
deemed to have violated this Section 2(a) if any Covered Personnel voluntarily
and independently solicits an offer of employment from Seller or its Affiliate
(or other Person whom any of them is acting on behalf of) by responding to a
general advertisement or solicitation program conducted by or on behalf of
Seller or its Affiliate (or such other Person whom any of them is acting on
behalf of) that is not targeted at such Covered Personnel or Covered Personnel
generally, so long as such Covered Personnel is not hired. For purposes of this
Agreement, “Covered Personnel” means any Person who is or was an employee,
consultant or independent contractor of the Covered Parties as of the date of
the relevant act prohibited by this Section 2(a) or during the one (1) year
period preceding such date.

 

(b)          Non-Solicitation of Customers and Suppliers. Seller agrees that,
during the Restricted Period, Seller will not, and will not permit its
Affiliates to, without the prior written consent of Pubco (which may be withheld
in its sole discretion), individually or on behalf of any other Person (other
than, if applicable, a Covered Party in the performance of its duties on behalf
of the Covered Parties), directly or indirectly: (i) solicit, induce, encourage
or otherwise knowingly cause (or attempt to do any of the foregoing) any Covered
Customer (as defined below) to (A) cease being, or not become, a client or
customer of any Covered Party with respect to the Business or (B) reduce the
amount of business of such Covered Customer with any Covered Party, or otherwise
alter such business relationship in a manner adverse to any Covered Party, in
either case, with respect to or relating to the Business; (ii) interfere with or
disrupt (or attempt to interfere with or disrupt) the contractual relationship
between any Covered Party and any Covered Customer; (iii) divert any business
with any Covered Customer relating to the Business from a Covered Party; (iv)
solicit for business, provide services to, engage in or do business with, any
Covered Customer for products or services that are part of the Business; or (v)
interfere with or disrupt (or attempt to interfere with or disrupt), any Person
that was a vendor, supplier, distributor, agent or other service provider of a
Covered Party at the time of such interference or disruption, for a purpose
competitive with a Covered Party as it relates to the Business. For purposes of
this Agreement, a “Covered Customer” means any Person who is or was an actual
customer or client (or prospective customer or client with whom a Covered Party
actively marketed or made or took specific action to make a proposal) of a
Covered Party as of the date of the relevant act prohibited by this Section 2(b)
or during the one (1) year period preceding such date.

 

(c)          Non-Disparagement. Seller agrees that from and after the Closing
until the Second (2nd) anniversary of the end of the Restricted Period, Seller
will not, and will not permit its Affiliates to, directly or indirectly engage
in any conduct that involves the making or publishing (including through
electronic mail distribution or online social media) of any written or oral
statements or remarks (including the repetition or distribution of derogatory
rumors, allegations, negative reports or comments) that are disparaging,
deleterious or damaging to the integrity, reputation or good will of one or more
Covered Parties or their respective management, officers, employees, independent
contractors or consultants. Notwithstanding the foregoing, subject to Section 3
below, the provisions of this Section 2(c) shall not restrict Seller from
providing truthful testimony or information in response to a subpoena or
investigation by a Governmental Authority or in connection with any legal action
by Seller or its Affiliate against any Covered Party under this Agreement, the
Merger Agreement or any other Ancillary Document that is asserted by Seller or
its Affiliate in good faith.

 

 3 

 

 

3.          Confidentiality. From and after the Closing, Seller will, and will
cause its Representatives to, keep confidential and not (except, if applicable,
in the performance of its duties on behalf of the Covered Parties) directly or
indirectly use, disclose, reveal, publish, transfer or provide access to, any
and all Covered Party Information without the prior written consent of Pubco
(which may be withheld in its sole discretion). As used in this Agreement,
“Covered Party Information” means all material and information relating to the
business, affairs and assets of any Covered Party, including material and
information that concerns or relates to such Covered Party’s bidding and
proposal, technical information, computer hardware or software, administrative,
management, operational, data processing, financial, marketing, customers,
sales, vendors, human resources, employees, business development, planning
and/or other business activities, regardless of whether such material and
information is maintained in physical, electronic, or other form, that is: (A)
gathered, compiled, generated, produced or maintained by such Covered Party
through its Representatives, or provided to such Covered Party by its suppliers,
service providers or customers; and (B) intended and maintained by such Covered
Party or its Representatives, suppliers, service providers or customers to be
kept in confidence. Covered Party Information also includes information
disclosed to any Covered Party by third parties to the extent that a Covered
Party has an obligation of confidentiality in connection therewith. The
obligations set forth in this Section 3 will not apply to any Covered Party
Information where Seller can prove that such material or information: (i) is
known or available through other lawful sources not bound by a confidentiality
agreement with, or other confidentiality obligation with respect to such
material or information; (ii) is or becomes publicly known through no violation
of this Agreement or other non-disclosure obligation of Seller or any of its
Representatives; (iii) is already in the possession of Seller at the time of
disclosure through lawful sources not bound by a confidentiality agreement or
other confidentiality obligation as evidenced by Seller’s documents and records;
or (iv) is required to be disclosed pursuant to an order of any administrative
body or court of competent jurisdiction (provided that (A) the applicable
Covered Party is given reasonable prior written notice, (B) Seller cooperates
(and causes its Representatives to cooperate) with any reasonable request of any
Covered Party to seek to prevent or narrow such disclosure and (C) if after
compliance with clauses (A) and (B) such disclosure is still required, Seller
and its Representatives only disclose such portion of the Covered Party
Information that is expressly required by such order, as it may be subsequently
narrowed).

 

4.          Notification to Subsequent Employer. Seller agrees that, during the
Restricted Period, any Covered Party may notify any Person employing or
otherwise retaining the services of Seller or evidencing an intention of
employing or retaining the services of Seller the existence and provisions of
this Agreement.

 

5.          Representations and Warranties. Seller hereby represents and
warrants, to and for the benefit of the Covered Parties, as of the date of this
Agreement and as of the Closing, that: (a) Seller has full power and capacity to
execute and deliver, and to perform all of Seller’s obligations under, this
Agreement; and (b) neither the execution and delivery of this Agreement nor the
performance of Seller’s obligations hereunder will result directly or indirectly
in a violation or breach of any agreement or obligation by which Seller is a
party or otherwise bound. By entering into this Agreement, Seller certifies and
acknowledges that Seller has carefully read all of the provisions of this
Agreement, and that Seller voluntarily and knowingly enters into this Agreement.

 

 4 

 

 

6.          Remedies. The covenants and undertakings of Seller contained in this
Agreement relate to matters which are of a special, unique and extraordinary
character and a violation of any of the terms of this Agreement may cause
irreparable injury to the Covered Parties, the amount of which may be impossible
to estimate or determine and which cannot be adequately compensated. Seller
agrees that, in the event of any breach or threatened breach by Seller of any
covenant or obligation contained in this Agreement, each applicable Covered
Party will be entitled to obtain the following remedies (in addition to, and not
in lieu of, any other remedy at law or in equity or pursuant to the Merger
Agreement or the other Ancillary Documents that may be available to the Covered
Parties, including monetary damages), and a court of competent jurisdiction may
award: (i) an injunction, restraining order or other equitable relief
restraining or preventing such breach or threatened breach, without the
necessity of proving actual damages or that monetary damages would be
insufficient or posting bond or security, which Seller expressly waives; and
(ii) recovery of the Covered Party’s attorneys’ fees and costs incurred in
enforcing the Covered Party’s rights under this Agreement. Seller hereby
consents to the award of any of the above remedies to the applicable Covered
Party in connection with any such breach or threatened breach. Seller hereby
acknowledges and agrees that in the event of any breach of this Agreement, any
value attributed or allocated to this Agreement (or any other non-competition
agreement with Seller) under or in connection with the Merger Agreement shall
not be considered a measure of, or a limit on, the damages of the Covered
Parties.

 

7.          Survival of Obligations. The expiration of the Restricted Period
will not relieve Seller of any obligation or liability arising from any breach
by Seller of this Agreement during the Restricted Period. Seller further agrees
that the time period during which the covenants contained in Section 1 and
Section 2 of this Agreement will be effective will be computed by excluding from
such computation any time during which Seller is in violation of any provision
of such Sections.

 

8.          Miscellaneous.

 

(a)          Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 5 

 

 

 

If to Pubco or any other Covered Party, to:

 

[post-Closing Pubco name]
1601 Arapahoe Street, Suite 900
Denver, CO 80202
Attn: Jessica Billingsley, CEO
Facsimile No.: (888) 932-6537
Telephone No.: (888) 932-6537
Email: jessica@mjfreeway.com

 

and

 

MTech Sponsor LLC
10124 Foxhurst Court
Orlando, Florida 32836
Attn: Scott Sozio
Facsimile No.: (407) 370-3097
Telephone No.: (407) 345-8332
Email: scott@vandykeholdings.com

with a copy (that will not constitute notice) to:

 

Graubard Miller
The Chrysler Building
405 Lexington Avenue - 11th Floor
New York, New York 10174
Attn: David Alan Miller, Esq.
Facsimile No.: (212) 818-8881
Telephone No.: (212) 818-8661
Email: DMiller@graubard.comand

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Stuart Neuhauser, Esq.
Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: sneuhauser@egsllp.com
            mgray@egsllp.com

If to Seller, to:
the address below Seller’s name on the signature page to this Agreement.

 

(b)          Integration and Non-Exclusivity. This Agreement, the Merger
Agreement and the other Ancillary Documents contain the entire agreement between
Seller and the Covered Parties concerning the subject matter hereof.
Notwithstanding the foregoing, the rights and remedies of the Covered Parties
under this Agreement are not exclusive of or limited by any other rights or
remedies which they may have, whether at law, in equity, by contract or
otherwise, all of which will be cumulative (and not alternative). Without
limiting the generality of the foregoing, the rights and remedies of the Covered
Parties, and the obligations and liabilities of Seller and its Affiliates, under
this Agreement, are in addition to their respective rights, remedies,
obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including the Merger Agreement and any other written agreement between
Seller or its Affiliate and any of the Covered Parties. Nothing in the Merger
Agreement will limit any of the obligations, liabilities, rights or remedies of
Seller or the Covered Parties under this Agreement, nor will any breach of the
Merger Agreement or any other agreement between Seller or its Affiliate and any
of the Covered Parties limit or otherwise affect any right or remedy of the
Covered Parties under this Agreement. If any term or condition of any other
agreement between Seller or its Affiliate and any of the Covered Parties
conflicts or is inconsistent with the terms and conditions of this Agreement,
the more restrictive terms will control as to Seller or its Affiliate, as
applicable.

 

(c)          Severability; Reformation. Each provision of this Agreement is
separable from every other provision of this Agreement. If any provision of this
Agreement is found or held to be invalid, illegal or unenforceable, in whole or
in part, by a court of competent jurisdiction, then (i) such provision will be
deemed amended to conform to applicable laws so as to be valid, legal and
enforceable to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. Seller and the Covered Parties will
substitute for any invalid, illegal or unenforceable provision a suitable and
equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. Seller will, at a Covered Party’s request,
join such Covered Party in requesting that such court take such action.

 

 6 

 

 

(d)          Amendment; Waiver. This Agreement may not be amended or modified in
any respect, except by a written agreement executed by Seller, Pubco and the
Purchaser Representative (or their respective permitted successors or assigns).
No waiver will be effective unless it is expressly set forth in a written
instrument executed by the waiving party (and if such waiving party is a Covered
Party, the Purchaser Representative) and any such waiver will have no effect
except in the specific instance in which it is given. Any delay or omission by a
party in exercising its rights under this Agreement, or failure to insist upon
strict compliance with any term, covenant, or condition of this Agreement will
not be deemed a waiver of such term, covenant, condition or right, nor will any
waiver or relinquishment of any right or power under this Agreement at any time
or times be deemed a waiver or relinquishment of such right or power at any
other time or times.

 

(e)          Dispute Resolution. Any dispute, difference, controversy or claim
arising in connection with or related or incidental to, or question occurring
under, this Agreement or the subject matter hereof (other than applications for
a temporary restraining order, preliminary injunction, permanent injunction or
other equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be governed by this Section 7(e). A party
must, in the first instance, provide written notice of any Disputes to the other
parties subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. Any Dispute that is not
resolved may at any time after the delivery of such notice immediately be
referred to and finally resolved by arbitration pursuant to the then-existing
Expedited Procedures (as defined in the AAA Procedures) of the Commercial
Arbitration Rules (the “AAA Procedures”) of the American Arbitration Association
(the “AAA”). Any party involved in such Dispute may submit the Dispute to the
AAA to commence the proceedings after the Resolution Period. To the extent that
the AAA Procedures and this Agreement are in conflict, the terms of this
Agreement shall control. The arbitration shall be conducted by one arbitrator
nominated by the AAA promptly (but in any event within five (5) Business Days)
after the submission of the Dispute to the AAA and reasonably acceptable to each
party subject to the Dispute, which arbitrator shall be a commercial lawyer with
substantial experience arbitrating disputes under acquisition agreements. The
arbitrator shall accept his or her appointment and begin the arbitration process
promptly (but in any event within five (5) Business Days) after his or her
nomination and acceptance by the parties subject to the Dispute. The proceedings
shall be streamlined and efficient. The arbitrator shall decide the Dispute in
accordance with the substantive law of the State of New York. Time is of the
essence. Each party shall submit a proposal for resolution of the Dispute to the
arbitrator within twenty (20) days after confirmation of the appointment of the
arbitrator. The arbitrator shall have the power to order any party to do, or to
refrain from doing, anything consistent with this Agreement, the Ancillary
Documents and applicable Law, including to perform its contractual
obligation(s); provided, that the arbitrator shall be limited to ordering
pursuant to the foregoing power (and, for the avoidance of doubt, shall order)
the relevant party (or parties, as applicable) to comply with only one or the
other of the proposals. The arbitrator's award shall be in writing and shall
include a reasonable explanation of the arbitrator's reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in New York County,
State of New York. The language of the arbitration shall be English.

 

 7 

 

 

(f)           Governing Law; Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of New York
without regard to the conflict of laws principles thereof. Subject to Section
7(e), all Actions arising out of or relating to this Agreement shall be heard
and determined exclusively in any state or federal court located in New York,
New York (or in any appellate courts thereof) (the “Specified Courts”). Subject
to Section 7(e), each party hereto hereby (a) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto, (b) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court and (c)
waives any bond, surety or other security that might be required of any other
party with respect thereto. Each party agrees that a final judgment in any
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law or in equity. Each party
irrevocably consents to the service of the summons and complaint and any other
process in any other action or proceeding relating to the transactions
contemplated by this Agreement, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 7(a). Nothing in this Section 7(f) shall affect the
right of any party to serve legal process in any other manner permitted by Law.

 

(g)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(g). ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(h)          Successors and Assigns; Third Party Beneficiaries. This Agreement
will be binding upon Seller and Seller’s estate, successors and assigns, and
will inure to the benefit of the Covered Parties, and their respective
successors and assigns. Each Covered Party may freely assign any or all of its
rights under this Agreement, at any time, in whole or in part, to any Person
which acquires, in one or more transactions, at least a majority of the equity
securities (whether by equity sale, merger or otherwise) of such Covered Party
or all or substantially all of the assets of such Covered Party and its
Subsidiaries, taken as a whole, without obtaining the consent or approval of
Seller. Seller agrees that the obligations of Seller under this Agreement are
personal and will not be assigned by Seller. Each of the Covered Parties are
express third party beneficiaries of this Agreement and will be considered
parties under and for purposes of this Agreement.

 

(i)           Purchaser Representative Authorized to Act on Behalf of Covered
Parties. The parties acknowledge and agree that the Purchaser Representative is
authorized and shall have the sole right to act on behalf of Pubco and the other
Covered Parties under this Agreement, including the right to enforce Pubco’s and
the other Covered Parties’ rights and remedies under this Agreement. Without
limiting the foregoing, in the event that Seller or its Affiliate serves as a
director, officer, employee or other authorized agent of a Covered Party, Seller
or such Affiliate shall have no authority, express or implied, to act or make
any determination on behalf of a Covered Party in connection with this Agreement
or any dispute or Action with respect hereto.

 

 8 

 

 

(j)           Construction. Seller acknowledges that Seller has been represented
by counsel, or had the opportunity to be represented by counsel of Seller’s
choice. Any rule of construction to the effect that ambiguities are to be
resolved against the drafting party will not be applied in the construction or
interpretation of this Agreement. Neither the drafting history nor the
negotiating history of this Agreement will be used or referred to in connection
with the construction or interpretation of this Agreement. The headings and
subheadings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement: (i) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation”; (ii) the definitions contained herein are applicable to the
singular as well as the plural forms of such terms; (iii) whenever required by
the context, any pronoun shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (iv) the words “herein,” “hereto,” and “hereby” and
other words of similar import shall be deemed in each case to refer to this
Agreement as a whole and not to any particular Section or other subdivision of
this Agreement; (v) the word “if” and other words of similar import when used
herein shall be deemed in each case to be followed by the phrase “and only if”;
(vi) the term “or” means “and/or”; and (vii) any agreement or instrument defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement or instrument as from time to time amended, modified
or supplemented, including by waiver or consent and references to all
attachments thereto and instruments incorporated therein.

 

(k)          Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. A photocopy, faxed,
scanned and/or emailed copy of this Agreement or any signature page to this
Agreement, shall have the same validity and enforceability as an originally
signed copy.

 

(l)           Effectiveness. This Agreement shall be binding upon Seller upon
Seller’s execution and delivery of this Agreement, but this Agreement shall only
become effective upon the Closing. In the event that the Merger Agreement is
validly terminated in accordance with its terms prior to the Closing, this
Agreement shall automatically terminate and become null and void, and the
parties shall have no obligations hereunder.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 9 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

 

  Seller:       [________________________________]         By:
                                                   Name:   Title:       Address
for Notice:       Address: _______________________________  
_______________________________________  
_______________________________________   Facsimile No.:
____________________________   Telephone No.: ___________________________  
Email: __________________________________

 

{Signature Page to Non-Competition Agreement}

 

 

 

 

Acknowledged and accepted as of the date first written above:       Pubco:      
MTECH ACQUISITION HOLDINGS INC.         By:              Name:   Title:      
The Company:       MJ FREEWAY LLC         By:     Name:   Title:       The
Purchaser Representative:       MTECH SPONSOR LLC,   solely in its capacity as
the Purchaser Representative         By:     Name:   Title:  

 

{Signature Page to Non-Competition Agreement}

 



 

 